DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 12 December 2021, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a thermoforming device suitable for thermoforming a flat sheet for making a container equipped with an upper flange projecting outward. Claim 1 further requires an extracting device associable with the thermoforming device for extracting the thermoformed container. When the extracting device is associated with the thermoforming device, the extracting device and the thermoforming device define a perimetric mould configured to hot bend the upper flange of the container before the container is extracted from the thermoforming device.
Previously, claim 1 recited that the perimetric mould was “suitable for hot bending” the upper flange. As discussed in the office action dated 6 July 2021, U.S. Patent No. 5,879,724 (“Sakamoto”) does not disclose that the pickup jig 7 and lower mold 1b hot bend the annular flange of the product before it is extracted, i.e., they are not configured to hot bend the flange, as required by claim 1. Instead, the pickup jig 7 and lower mold 1b are “suitable” for performing 

    PNG
    media_image1.png
    407
    623
    media_image1.png
    Greyscale

Each of claims 2-21 is allowed based on its dependency from claim 1.
Claim 24 includes essentially the same limitations as claim 1 except that the perimetric mould is configured to “shape”, rather than “hot bend”, the upper flange. Since the pickup jig 7 and lower mold 1b of Sakamoto neither hot bend nor shape the annular flange of the product being formed, claim 24 also patentably defines over Sakamoto.
With respect to claims 22 and 23, each claim requires a thermoforming device suitable for thermoforming a flat sheet for making a container equipped with an upper flange projecting outward. The claims further requires an extracting device associable with the thermoforming device for extracting the thermoformed container. When the extracting device is associated with the thermoforming 
In claim 22, the extracting device comprises a retaining unit that is equipped with one or more suction elements. The retaining unit is movable relative to a perimetric die defined by the extracting unit. The extracting device of Sakamoto (i.e., the pickup jig 7) does not comprise a retaining unit that is movable relative to a die portion of the extracting device, as claimed. The remaining prior art fails to disclose this feature or provide any motivation for adding such a feature to Sakamoto.
In claim 23, the thermoforming device comprises a shaped mould, and the extracting device comprises a retaining unit. Also, the perimetric mould comprises a first perimetric die defined by the shaped mould and a second perimetric die defined by the extracting device. Shifting of the extracting device and of the shaped mould relative to one another causes coupling between the shaped mould and the retaining unit. Further movement of the extracting device and of the shaped mould towards one another starting from the coupling position causes shifting of the first perimetric die and of the second perimetric die from a first position to a second position. Sakamoto fails to disclose the claimed shifting of perimetric dies upon a thermoforming device and an extracting device moving further towards one another from a position where the thermoforming device and extracting device are coupled. The remaining prior art also fails to disclose this feature or provide any motivation for adding such a feature to Sakamoto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726